DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Bodell et al.(WO 02/080539)) does not disclose, with respect to claim 21, receiving analog video output by a first group of analog cameras at a first camera interface of a digital video recorder, wherein the first group of analog cameras are directly coupled to the digital video recorder; digitizing, by a storage system located within the digital video recorder, the analog video output from the first camera interface of the digital video recorder; storing, by the storage system located within the digital video recorder, the digitized analog video output from the first camera interface of the digital video recorder; receiving, by a second camera interface of a video encoder coupled to the digital video recorder by a packet link, analog video output by a plurality of other groups of cameras wherein the plurality of other groups of cameras are located remotely from the digital video recorder; encrypting and digitizing, by the second camera interface of the video encoder, the analog video output received from the plurality of other groups of cameras; processing, by an output interface of the video encoder, the encrypted video from the other groups of cameras into a packet format; and transferring, by the output interface of the video encoder, the encrypted video from the other groups of cameras in the packet format to the digital video recorder over the packet link; converting, by the storage system located within the digital video recorder, the received encrypted digitized video from the other groups of cameras in the packet format into a common video format and storing, by the storage system located within the digital video recorder, the converted video from the other groups of cameras from the second camera interface of the video encoder as claimed.  Rather, Bodell et al. discloses a digital video recorder-controller apparatus (DVRC) having a network port for transmitting and receiving 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484